y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-12-00862-CV

                   KNIFE RIVER CORPORATION-SOUTH, Appellant

                                             V.
    ESMERALDA HINOJOSA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
      ESTATE OF ANDRES HINOJOSA, DECEASED, AND AS NEXT FRIEND ON
    BEHALF OF MELISSA HINOJOSA, VANESSA HINOJOSA, ANDREA HINOJOSA,
                    AND ANDRES HINOJOSA, JR, Appellee

     Appeal from the 335th District Court of Washington County. (Tr. Ct. No. 34659).


TO THE 335TH              DISTRICT       COURT       OF     WASHINGTON            COUNTY,
GREETINGS:

        Before this Court, on the 13th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on July 27, 2012. After submitting the case on
               the appellate record and the arguments properly raised by the
               parties, the Court holds that there was reversible error in the
               trial court’s judgment. Accordingly, the Court reverses the
               trial court’s judgment and renders judgment that
               ESMERALDA HINOJOSA, INDIVIDUALLY AND AS
               REPRESENTATIVE OF THE ESTATE OF ANDRES
               HINOJOSA, DECEASED AND AS NEXT FRIEND ON
               BEHALF OF MELISSA HINOJOSA, VANESSA
               HINOJOSA, ANDREA HINOJOSA AND ANDRES
               HINOJOSA JR take nothing by her claims against KNIFE
              RIVER CORPORATION-SOUTH.

              It is further ORDERED that appellant, KNIFE RIVER
              CORPORATION-SOUTH, and its surety, Liberty Mutual
              Insurance Company, are discharged from their liability on the
              supersedeas bond filed in the court below on August 28, 2012.

                     The Court orders that each party pay its own costs of
              appeal.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 13, 2014.

              Panel consists of Justices Keyes, Higley, and Massengale.
              Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT